Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered July 6, 1984, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the judgment of conviction should be reversed because the court erroneously defined reasonable doubt in its charge to the jury. We find this contention to be without merit as the court’s charge, when read as a whole, properly conveyed to the jury the difference between a reasonable doubt and one based on a "whim, sympathy or some other vague reason” (see, People v Jones, 27 NY2d 222, 227; People v Malloy, 55 NY2d 296, cert denied 459 US 847; People v Kuey, 155 AD2d 481, lv denied 76 NY2d 859).
The defendant’s contention with respect to the prosecutor’s summation is unpreserved for appellate review (see, People v Swindall, 128 AD2d 819; CPL 470.05 [2]). We decline to consider the issue in the exercise of our interest of justice jurisdiction as the proof of the defendant’s guilt, which was provided largely by his own testimony, was overwhelming.
We find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Eiber, J. P., Sullivan, Balletta and O’Brien, JJ., concur.